Citation Nr: 0930625	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-00 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from August 1944 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The case was remanded by the Board in September 2008 for 
additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has Meniere's syndrome that is likely related to 
his period of military service.


CONCLUSION OF LAW

The Veteran has Meniere's syndrome that is the result of 
disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his Meniere's syndrome is related 
to his military service.  His service treatment records 
(STRs) are of record and do not show any treatment for, or 
diagnosis of, Meniere's syndrome.  The Board notes that the 
Veteran has had a longstanding history of hearing loss.  (He 
is service connected for bilateral hearing loss.)  Of record 
are VA treatment records dated from April 1999 to October 
2006, which show treatment for hearing loss.  

Also of record are private medical records dated from June 
2002 to May 2006, which show complaints of loss of balance, 
dizziness, and fluctuating hearing loss.  A vertical 
nystagmus (VNG) test done in October 2005 revealed a central 
abnormality.  The Veteran was diagnosed with Meniere's 
syndrome in February 2006.  

An opinion from the Veteran's private doctor, T.N., M.D., 
dated in May 2006 indicates that the Veteran's fluctuation in 
his hearing ability was associated with Meniere's syndrome 
and that he suspected the Veteran's Meniere's was a bilateral 
problem.  He opined that because the Veteran's Meniere's was 
bilateral, it was likely a noise induced problem affecting 
both of his inner ears.  He further opined that the Veteran's 
in-service noise exposure was as likely as not the underlying 
cause.

A VA medical opinion was obtained in November 2006.  The 
Veteran's claims file, private medical, and VA treatment 
records were reviewed.  The examiner opined that the Veteran 
did have Meniere's syndrome, but it was impossible for him to 
say whether or not it was due to his hearing loss.  The 
examiner noted that hearing loss and tinnitus, as well as 
aural fullness, were a constellation of symptoms, which makes 
up Meniere's syndrome, but the common thought on the cause of 
Meniere's was that of endolymphatic hydrops, which would not 
be caused by noise exposure.  The examiner concluded that, at 
that time, he was unable to say whether the Veteran's 
Meniere's syndrome was a direct result of his service-
connected hearing loss.

The examiner subsequently issued addenda in December 2006.  
He opined that sensorineural hearing loss was a symptom of 
Meniere's and was not a cause of it.  He further concluded 
that Meniere's was not at least as likely as not related to 
his noise exposure while in the military.  He also opined 
that the Veteran's Meniere's syndrome was not aggravated by 
his hearing loss.  

The Veteran was afforded a VA examination in November 2008.  
His claims file, including medical records, was reviewed.  
The Veteran reported that he began having symptoms while in 
service.  Following an examination, the examiner opined that 
although the Veteran's Meniere's disease symptoms began while 
in service, it was less likely as not, or less than 50/50 
probability that the Veteran's Meniere's disease was caused 
by or a result of acoustic trauma during his military 
service.  He further opined that Meniere's disease could be 
exacerbated from service-connected sensorineural hearing 
loss.  It was known that Meniere's disease caused 
sensorineural hearing loss, which is usually fluctuating in 
nature.  However, the Veteran with a baseline hearing loss 
secondary to noise-induced hearing loss received in the 
service might have a further decrease in hearing from 
Meniere's disease, which could affect his overall hearing.

An addendum was issued in March 2009 where the examiner 
clarified that with regards to the comment that the Veteran's 
Meniere's disease symptoms began in service, the examiner did 
not see any service treatment records to support that; 
rather, it was based on the Veteran's history alone.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

The Board finds that there is evidence of a current 
disability in the form of the diagnosis of Meniere's syndrome 
by the VA examiners and the Veteran's private physician.  
There is also evidence that the Veteran began experiencing 
symptoms of Meniere's syndrome in service as he reported to 
the November 2008 examiner.  (This appears especially so 
given that the RO has awarded service connection for hearing 
loss and the VA examiner specifically noted that hearing loss 
was a symptom of Meniere's.)  Additionally, while the 
Veteran's STRs do not reflect a diagnosis of Meniere's 
syndrome, nothing in the record indicates that the Veteran's 
history as reported to the examiner is not credible.  Here, 
the Board finds the Veteran's service connection for hearing 
loss and tinnitus probative.  As noted by the November 2006 
VA examiner, hearing loss and tinnitus are symptoms of 
Meniere's syndrome, and the Veteran has contended that his 
hearing problems date back to service.  Therefore, the Board 
considers the examiner's opinion that the Veteran's Meniere's 
began in service to be significant.  Because the Veteran's 
symptoms began in service and he is currently diagnosed with 
Meniere's syndrome, what remained to be determined was a 
showing of continuity of symptomatology after service.  Here, 
the Board finds the Veteran's longstanding complaints of 
hearing problems indicate a continuity of symptomatology 
after service.  Given these facts, and according the Veteran 
the benefit-of-the-doubt, the Board finds that it is at least 
as likely as not that the Veteran's Meniere's syndrome began 
during military service.


ORDER

Entitlement to service connection for Meniere's syndrome is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


